Case 8:11-cv-00176-JSM-AEP Document 263 Filed 10/04/19 Page 1 of 18 PageID 4353



                             IN THE UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

     UNITED STATES OF AMERICA, ex rel.
     BRIAN VINCA and JENNIFER STAUP
     SWEENEY,

             Plaintiff,
                                                            Case No.: 8:11-cv-176-T-30MAP
     v.

     ADVANCED BIOHEALING, INC.,

           Defendant.
     _____________________________________/

          RELATOR BRIAN VINCA’S MEMORANDUM ADDRESSING THIS COURT’S
           CONCERNS RELATED TO FORMER COUNSEL’S CHARGING LIEN, THE
              PENDING MOTION TO DISQUALIFY, AND MOTION TO SEAL

            NOW COMES Relator, BRIAN VINCA (hereinafter referred to as “Vinca”), by and

 through his undersigned counsel, pursuant to this Court’s direction at the August 21, 2019

 Hearing, hereby provides his Memorandum Addressing this Court’s Concerns Related to

 Former Counsel’s Charging Lien [DE 167], the Pending Motion to Disqualify [DE 202], and

 Motion to Seal [DE 200], and states as follows:

                                        FACTUAL BACKGROUND

            1.      On April 8, 2019 Barry A. Cohen, Esq., Kevin J. Darken, Esq., Barry A. Cohen,

 P.A., and Saady & Saxe, P.A. (collectively referred to as “Former Counsel”) filed a Motion to

 Seal Exhibit 2 to Former Counsel’s Motion to Disqualify Noel McDonell, Bryen Hill, and

 Macfarlane Ferguson (sic)1 from the Charging Lien Litigation Pursuant to Fla. R. Jud. Admin.

 2.420(c)(3)(B), Fla. R. Jud. Admin. 2.420(c)(7) and (c)(8), the Attorney Work Product




 1
     The correct name of the undersigned’s law firm is Macfarlane Ferguson & McMullen.
Case 8:11-cv-00176-JSM-AEP Document 263 Filed 10/04/19 Page 2 of 18 PageID 4354



 Doctrine, the Florida Mediation Privilege, and Local Rule 9.07(b) and Incorporated

 Memorandum of Law (hereinafter referred to as the “Motion to Seal”). [DE 200]

          2.       On April 11, 2019, Former Counsel filed an Amended Motion to Disqualify

 Noel McDonell, Bryen Hill, and the Macfarlane Ferguson (sic) Firm from Participating in the

 Charging Lien Litigation and to Bar Use of Barry A. Cohen, P.A. Emails Obtained Without

 Authorization and Provided to The Florida Bar (hereinafter referred to as the “Disqualification

 Motion”). [DE 202] 2

          3.       On May 2, 2019, this Court scheduled a hearing on the Motion to Seal and

 Disqualification Motion to take place on May 13, 2019. [DE 212]

          4.       The May 13, 2019 hearing went forward as scheduled by the Court.

 Subsequently, the Clerk filed minutes of the hearing, directing that “[t]he parties have 21 days

 to further brief, along with the appropriate response time, the issue of why the Court should

 consider Motions #200 and #202 as relevant to the charging lien.” [DE 220].

          5.       On May 20, 2019, this Court entered an Order on Joint Motion for Release of

 Funds in Court Registry. [DE 229] Former Counsel were not counsel of record at the time of

 the release of funds.3 The funds at issue in this matter were released to the undersigned, as

 counsel for Vinca.

          6.       On May 24, 2019, Vinca filed his Motion for Clarification and Judicial Notice.

 [DE 231] As a result, a follow-up hearing on this issue was scheduled for August 21, 2019.



 2
   This Court has already found the Disqualification Motion to be moot. Judge Moody ruled on April 12, 2019, well
 after the Charging Lien had been filed. (DE 203).
 3
   The language in the “Contract for Legal Representation” at issue before this Court provides that “[i]n the event that
 the CLIENTS terminate the LAW FIRM after more than three business days elapse after execution of this agreement,
 then Clients understand and agree that the attorneys may have a lien or claim for all costs and expenses expended
 pursuant to this agreement and may have a claim for quantum merit (sic) attorneys’ fees for services provided under
 the agreement.” The language of the contract itself does not entitle Former Counsel to a claim of lien on the proceeds
 received by Vinca; only a lien on “all costs and expenses expended” which have already been recouped.

                                                           2
Case 8:11-cv-00176-JSM-AEP Document 263 Filed 10/04/19 Page 3 of 18 PageID 4355



        7.     The August 21, 2019 hearing went forward as scheduled by the Court.

 Subsequently, the Clerk filed minutes of the hearing, directing that “the Court directs the

 parties to file briefs as to whether the Court should consider the [F]ormer [C]ounsel’s alleged

 conduct after the award.” [DE 250]

        8.     As explained below, Vinca agrees with the Court that the Motion to Seal and

 Disqualification Motion are moot and otherwise not relevant to the lien litigation. However,

 Former Counsel’s alleged conduct against Vinca’s interest after the December 2016 plea

 agreement between the Department of Justice (“DOJ”) and Shire Degenerative Medicine, Inc.

 (“Shire”) is relevant for purposes of determining whether Former Counsel is entitled to a fee

 award under a theory of quantum meruit (a theory which has not affirmatively been pleaded

 by any party to date), and if so, the amount of said award.

        9.     Accordingly, it does appear necessary that this Court conduct an evidentiary

 hearing to determine if any fees should be awarded to Former Counsel under the principals of

 quantum meruit.

        10.    Vinca hereby provides his memorandum in response to this Court’s inquiry as

 set forth below.

                                 MEMORANDUM OF LAW

 I.     This Court must examine conduct of Former Counsel after the December 2016
        plea agreement between the Department of Justice and Shire to determine the
        proper value of Former Counsel’s quantum meruit claim, if any, and resulting
        damages to Vinca.

        As stated before this Court on August 21, 2019, Vinca agrees with this Court that the

 issues related to legal malpractice are properly before the State Court in the matter currently

 pending in Hillsborough County, Florida, styled: Brian Vinca vs. The Estate of Barry A. Cohen;

 Barry A. Cohen, P.A., Cohen; Foster & Romine, LLC; The Barry A. Cohen Legal Team; Claire

                                                3
Case 8:11-cv-00176-JSM-AEP Document 263 Filed 10/04/19 Page 4 of 18 PageID 4356



 Saady; Saady & Saxe, P.A.; Kevin Darken; The Kevin J. Darken Law Group, LLC, Case No.18-

 CA-0079365 (hereinafter referred to as the “Malpractice Action”).

          The Charging Lien [DE 167] is a matter that only involves Barry A. Cohen, P.A.’s claim

 to a portion of the money which was ultimately awarded to Vinca pursuant to his whistleblower

 acts in the underlying qui tam action.4 Barry A. Cohen, P.A.’s5 claim of entitlement to fees is

 actually a contract claim based upon the original Contract for Legal Representation entered into

 between Vinca and the Barry A. Cohen, P.A. firm. As such, this matter should be treated as an

 action by Barry A. Cohen, P.A. to enforce its limited rights pursuant to a contract. This contract

 dispute is governed by Florida substantive law alongside federal procedural law. Horowitch v.

 Diamond Aircraft Industries, Inc., 645 F.3d 1254, 1257 (11th Cir. 2011) (citing Erie R.R. Co v.

 Tompkins, 304 U.S. 64 (1938); Burger King Corp v. E-Z Eating, 41 Corp., 572 F.3d 1306, 1313

 n.9 (11th Cir. 2009)).

          On August 21, 2019, this Court specifically asked counsel for all parties to draft a

 memorandum directed towards the following issue:

                   [S]hould this court consider other matters rising to the level of even,
                   as alleged, unclean hands in considering the charging lien[?]

 (Aug. 21, 2019 Hrg. Trans. p. 30).

 The Court again reiterated the question to be briefed by the parties:

                   As I see it, in the circumstances where a[n award] by former counsel
                   has been negotiated and no other counsel was retained up through
                   [the award], what conduct must the Court look at former counsel
                   post settlement to make a determination of a charging lien[?]


 4
   It is important to note that Vinca’s cooperation in the Advanced Biohealing qui tam case include not only being first-
 to-file his (bare bones) sealed complaint, but also that Vinca is the sole relator who proactively and affirmatively
 cooperated with the DOJ, including wearing a wire to transact with conspiring defendants who were ultimately
 prosecuted by the DOJ. It was the acts and efforts of Vinca, and not his Former Counsel, which almost single-handedly
 provided the direct evidence necessary to prove that defendant’s mens rea and thus it was Vinca who gave the DOJ
 the proof necessary to establish the direct liability of physicians which led to adjudication.
 5
   And, theoretically, Saady & Saxe, P.A.’s.

                                                            4
Case 8:11-cv-00176-JSM-AEP Document 263 Filed 10/04/19 Page 5 of 18 PageID 4357



 (Aug 21, 2019 Hrg. Trans. p. 32.).

        The answer to the question posed by the Court is straight forward: yes, the Court should

 look at the conduct of Former Counsel post-allocation order, that order issued by Judge on

 November 20, 2017 (the “Allocation Order”). As this Court recognized:

                [T]here is for my consideration in the theory of, to use Ms.
                McDonell’s argument, unclean hands or even another standard of
                bad faith, if there is such conduct by counsel, former counsel, which
                resulted then in the client having to obtain new counsel, that is
                resulting damages, which is part of the Court’s consideration as to
                what award should be given, if any. And so, I don’t know what these
                documents say. But if the position is that they draw light on that,
                then they are going to be relevant for the Court’s consideration.

 (Aug. 21 Hrg. Trans. p. 25).

        Florida case law is unwavering on this issue, “[a] lawyer engaging in a clear serious

 violation of duty to a client may forfeit some or all of the lawyer’s compensation for the matter.”

 Searcy, Denney, Scarola, Barnhart & Shipley, P.A. v. Scheller, 629 So. 2d 947 (Fla. 4th DCA

 1993). The Scheller court further noted that “[o]ne of the justifications for forfeiture is that it is

 sometimes difficult to ascertain the harm a lawyer’s misconduct may have caused. The harm may

 be intangible, such as the client’s loss of trust in the lawyer’s loyalty and good faith.” Id. As such

 “[a]n extraordinary remedy like fee forfeiture should be considered only when an ordinary remedy

 like offsetting damages is plainly inadequate.” Id. at 953. “If the client’s damages exceed the

 quantum meruit fee, then that should end the matter. The fee would not then be forfeited but rather

 offset against the attorney’s obligation to the client.” Id. at 955.

        This is not only the law in Florida; other jurisdictions have likewise held that “[a] lawyer’s

 improper conduct can reduce or eliminate the fee that the lawyer may reasonably charge, and ‘a

 tribunal will also consider misconduct more broadly, as evidence of the lawyer’s lack of

 competence and loyalty, and hence the value of the lawyer’s services.’” Exact Software v. Infocon

                                                    5
Case 8:11-cv-00176-JSM-AEP Document 263 Filed 10/04/19 Page 6 of 18 PageID 4358



 Systems, Inc., No. 3:03CV7183, 2011 WL 2490594, at *6 (W.D. Ohio June 22, 2011). To be clear

 on this matter, the Exact Software court held that “misconduct allegations are relevant to

 determining the quality of [the prior counsel’s] services. Those allegations may lead to a reduction

 in an award or even provide an affirmative defense to [the quantum meruit] claims.” Id.

         Just as in Scheller and Exact Software, Former Counsel’s misconduct and violations of

 duty towards Vinca are entirely relevant to this Court’s determination as to the value of Former

 Counsel’s services, and, as such, must be considered by the Court in relation to Former Counsel’s

 Charging Lien.

         This logic applies not only to Former Counsel’s conduct after Judge Moody’s Allocation

 Order, but dates back as far as the date of the initial settlement between the DOJ and Shire in

 December 2016. As argued at the August 21, 2019 hearing:

                 The avaricious behavior [of Former Counsel] occurred once the windfall was
                 worked out between the [DOJ] and [Shire]. And that’s why where the evidence is
                 so compelling. And that’s why it’s not malpractice. It’s bad faith . . . We’re talking
                 about the inherent conspiracy between counsel, once they knew they had a windfall,
                 how they could get more of it and keep it away from [Vinca] by misrepresentations,
                 by organization between them that was to the detriment of [Vinca].

 (Aug. 21, 2019 Hrg. Trans. p. 24).

         The undersigned agrees with the Court that any conduct prior to the December 2016 plea

 agreement between the DOJ and Shire is not substantive evidence of the issue as framed by this

 Court; those elements of negligence and not of malfeasance are better addressed substantively in

 the State Court. However, all conduct of Former Counsel post-December 2016 is direct evidence

 to the issue of entitlement and therefore relevant to the instant lien litigation.

         As the contingent event in this case did not occur prior to Former Counsel’s termination,

 the only claim that Former Counsel could make—although it has not expressly done so to date—

 is one under a theory of quantum meruit. Quantum meruit is an equitable remedy, which logically

                                                    6
Case 8:11-cv-00176-JSM-AEP Document 263 Filed 10/04/19 Page 7 of 18 PageID 4359



 permits Vinca to assert equitable defenses to such claim. One such equitable defense is unclean

 hands. USA Nutraceuticals Group, Inc. v. BPI Sports, LLC, 165 F.Supp.3d 1256, 1273 (S.D. Fla.

 Feb. 22, 2016) (quoting Keystone Driller Co. v. Gen Excavator Co., 290 U.S. 240, 241 (1933))

 (“He who comes into equity must come with clean hands”). “Indeed, ‘[i]t is a self-imposed

 ordinance that closes the door . . . to one tainted with inequitableness or bad faith relative to the

 matter in which he seeks relief.’” Id.

        In order for Vinca to prevail on his affirmative defense of unclean hands, he must show

 that (1) “the plaintiff's wrongdoing is directly related to the claim,” and (2) that “the defendant was

 personally injured by the wrongdoing.” USA Nutraceuticals, 165 F.Supp.3d at 1273 (citing Bailey

 v. TitleMax of Georgia, Inc., 776 F.3d 797, 801 (11th Cir. 2015)). As stated at the August 21,

 2019 hearing, Vinca intends to introduce substantive evidence that Former Counsel, upon learning

 of a plea agreement between the DOJ and Shire in December 2016, conspired amongst themselves

 in order to maximize their recovery of attorneys’ fees to the detriment of Vinca (beyond that which

 had been negotiated in the original “Contract for Legal Representation”). These nefarious acts

 include, but are not limited to, illegal fee splitting as well as pressuring Vinca to obtain a “loan”

 at a usurious rate to give Former Counsel as a condition requisite to continuing representation of

 Vinca, all while asserting a right to the yet-unvested, undivided, and unliquidated Relator award.

 Without going into great detail at this juncture, the timing of the “loan” request (and the source) is

 quite telling, given that the law office of Barry A. Cohen, P.A. then shuttered its doors within

 weeks of Former Counsel’s “loan” demand, and—by all accounts—Barry A. Cohen, P.A. was

 already utterly financially insolvent and in the massive debt of approximately $50 million to

 lienholder Counsel Financial Services.




                                                   7
Case 8:11-cv-00176-JSM-AEP Document 263 Filed 10/04/19 Page 8 of 18 PageID 4360



          As a significant point of clarification, the undersigned believes that there might be some

 confusion as to those documents to which the undersigned was referring to at the August 21, 2019

 hearing. While the undersigned has previously provided ninety-nine (99) pages of documents to

 Judge Huey which were sequestered in the Malpractice Action, the undersigned does not seek to

 present these secured documents to this Court at this juncture. Instead, the documents upon which

 the undersigned intends to rely in order to demonstrate Former Counsel’s ongoing dereliction of

 duty are limited to those published documents which are contained within The Florida Bar

 complaint which was filed against Domenic Massari on September 11, 2018. In addition, Vinca

 will sponsor evidence already in Vinca’s own possession as well as limited testimony related to

 those documents and the topics contained therein.                   As suggested at the prior hearing, the

 undersigned also has no objection to an in camera review of the documents at issue.

          Pursuant to USA Nutraceuticals, Vinca reserves his right to raise at hearing appropriate

 equitable defenses and counterclaims, including, but not limited to, unclean hands, and to present

 extensive evidence to this Court of Former Counsel’s bad acts which were to Vinca’s detriment

 and which occurred following the initial-- and procedurally preliminary-- December 2016 plea

 agreement reached between the DOJ and Shire in this matter.6

 II.      This Court should not just look at the matter of going forward from Judge Moody’s
          Allocation Order as to the issue of damages.

          Former Counsel has the burden of establishing that the contingent event occurred which

 entitles them to a full contingency fee. Former Counsel is unable to overcome this burden.

 Specifically, this burden cannot be met because the relators had not reached settlement,

 recovered proceeds, nor had judgment been entered before the undersigned assumed



 6
  Prior to a final decision establishing any relator’s share; a decision which has not yet been actually adjudicated by
 any Court.

                                                           8
Case 8:11-cv-00176-JSM-AEP Document 263 Filed 10/04/19 Page 9 of 18 PageID 4361



 representation of Vinca. Florida law is clear that an “attorney’s charging lien ‘attaches to the

 proceeds of the judgment or settlement or to any funds recovered by an attorney for this

 client.’” Buckley Towers Condo. Inc. v. QBE Ins. Corp., No. 07-22988-CIV, 2012 WL 573784,

 at *8 (reversed on other grounds). Buckley Towers makes it clear that counsel representing the

 client at the time of final judgment is counsel of record for the contingent event. The key

 factor for the court to consider is when “the proceeds of the judgment actually came into

 being.” Id. at *9. In this matter, no final order has been entered to date. It was not until May

 20, 2019—over one (1) year after Former Counsel was terminated—that this Court entered an

 Order on Joint Motion for Release of Funds in Court Registry [DE 229] which causes the

 proceeds of the settlement to actually be “recovered.”

          Former Counsel initially argued that Judge Moody’s November 20, 2017 Allocation

 Order [DE 131] was the contingent event. However, the DOJ aptly and succinctly rebuts this

 assertion in its March 13, 2018 response to the jurisdictional question posed by the Eleventh

 Circuit on February 27, 2018, stating as follows:

                   This Court lacks appellate jurisdiction over any challenges to the
                   district court’s allocation of the settlement proceeds to the claims
                   asserted by the six relators because the court has not yet issued a
                   final decision establishing any relator’s share of their respective
                   allocation (if any) under 31 U.S.C. § 3730(d)(1). As the district
                   court stated, it would “rule on what portions of the $350 million
                   dollar settlement between the Government and Shire should be
                   attributed to the Relator’s claims, which were filed in six separate
                   civil actions,” but, “[notably, the Court’s ruling does not
                   determine the exact amount of the Relators’ share.” Allocation
                   Order7 at 2. The court instead reserved jurisdiction to conduct
                   post-judgment8 relator-share proceedings in the six actions
                   individually. Id. at 17-18; see Dismissal Order 9 at 3. While the

 7
   The DOJ initially defined Judge Moody’s November 20, 2017, Order [DE 131] as the “Allocation Order.”
 8
   “Post-judgment” in this matter refers to the six civil lawsuits filed against Shire; no judgment was entered in relation
 to the relator-share proceedings.
 9
   Judge Moody’s December 5, 2017 Order of Dismissal [DE 140] is defined as the “Dismissal Order.”


                                                             9
Case 8:11-cv-00176-JSM-AEP Document 263 Filed 10/04/19 Page 10 of 18 PageID 4362



                   allocation decision was a necessary, intermediate order
                   entered for the sole purpose of aiding those post-judgment
                   proceedings, that order is not final because it did not “end[]
                   the litigation” on each relator’s share. Gelboim, 135 S. Ct. at
                   90210; see Mayer, 672 F.3d at 122411 (treating order resolving
                   primary action “as the first rather than the last order in the case”
                   with respect to attorney’s fees); see also Allocation Clarification
                   Order; Allocation Order; Allocation Briefing Order. (Emphasis
                   added)

  III.    Former Counsel also testified and argued that the contingent event did not occur
          prior to termination and, as such, they are estopped from now seeking to argue
          otherwise before this Court.

          Tellingly, the only time that Former Counsel takes the position that the contingent event

  has occurred has been before this Court related to the instant lien. In several pleadings and

  depositions taken in other matters, Former Counsel makes a much different argument. To

  Former Counsel, the matter of contingency is a situational moving target based upon the

  convenience of the controversy at issue, notwithstanding the maxim of judicial estoppel. The

  following is a summary of pleadings filed by Former Counsel in other related matters that

  directly indicate that the instant lawsuit was not over and, as such, no contingent event had

  occurred:

                                                      Pleadings

     Date            Document Title               Argument by Former Counsel
   10/01/18 Defendants’ Saady & Saxe, Defendants moved for a “full Stay and
            P.A. and Claire Saady’s Motion Abatement of this entire case pending
            for a Stay and Abatement 12    completion and/or Final Judgment in the

  10
     Gelboim v. Bank of Am. Corp., 135 S. Ct. 897, 902 (2015).
  11
     Mayer v. Wall Street Equity Group, Inc., 672 F.3d 1222, 1224 (11th Cir. 2012).
  12
     This motion was filed in the State Malpractice Action. A nearly identical motion was filed on behalf of Defendants
  Barry A. Cohen, Barry A. Cohen, P.A., Cohen, Foster & Romine, LLC, The Barry A. Cohen Legal Team, Kevin
  Darken and the Kevin J. Darken Law Group, LLC, by Kevin Darken, Esq., making the same allegations. As
  such, they will not be duplicated here, but it is critical to note that all Former Counsel have identically and
  affirmatively pleaded the completely opposite position to the matter sui juris on the issue of contingency.
  Additionally, counsel for the Receiver in this matter, Pedro Bajo, stated at th e August 21, 2019 hearing that the
  Receiver’s “position is completely aligned with [Darken] with respect to the MacFarlane Ferguson/Vinca [sic]
  claims . . .So, you know, at this point the pleadings that I have reviewed, we would adopt the positions that Mr.
  Darken has already espoused in those pleadings.” (Aug. 21, 2019 Hr g.Trans. pp. 11-12.)

                                                           10
Case 8:11-cv-00176-JSM-AEP Document 263 Filed 10/04/19 Page 11 of 18 PageID 4363



        Date        Document Title                   Argument by Former Counsel
                                             federal lawsuit that form the basis of
                                             [Vinca’s] Amended Complaint.” (Emphasis
                                             added)

                                             “It is not disputed that the Federal Case,
                                             including the appeals to the Eleventh Circuit
                                             Court of Appeals, is still proceeding.” ¶5

                                             “[T]he allegations of [Vinca’s] own Complaint
                                             confirm that the underlying Federal Case is not
                                             “final”, a result that mandates that the instant
                                             lawsuit, including all discovery, must be
                                             stayed and abated against Cohen and Darken
                                             until such time as the Federal Case is complete
                                             by way of final judgment or settlement.” ¶6

                                             “The above facts reflect a Federal Case whish
                                             (sic) is manifestly not ‘final.’” ¶12

                                             Defendants argue that “Vinca has not suffered
                                             redressable harm because no final judgment
                                             has been rendered in the underlying Shire
                                             relator share allocation litigation.”

   10/25/18 Defendants’ Saady & Saxe,        “Florida law is crystal clear that in litigation
            P.A. and Claire Saady’s          malpractice actions such as the instant case, the
            Opposition   to    Plaintiff’s   underlying case complained of must be final,
            Motion to Compel13               that is, have proceeded to a final judgment,
                                             before the litigation malpractice action may
                                             proceed.” ¶2

                                             “It is not disputed that the Federal Case,
                                             including three appeals to the Eleventh Circuit
                                             Court of Appeals, is still proceeding.” ¶6

                                             “[A] client’s claims to do not arise until the
                                             underlying case is resolved, and that those
                                             claims must be fully resolved before the second
                                             case may move forward.” ¶12

                                             “Since the Federal Lawsuit is indisputably still
                                             pending, it is not ‘final.’” ¶15



  13
       See fn. 6.

                                             11
Case 8:11-cv-00176-JSM-AEP Document 263 Filed 10/04/19 Page 12 of 18 PageID 4364



       Date               Document Title                         Argument by Former Counsel
                                                         “All Plaintiff’s claims against the S&S
                                                         Defendants are for litigation malpractice, and
                                                         they must wait, including discovery, until the
                                                         Federal Lawsuit if (sic) final.” ¶25

   01/17/19 Defendants’ Saady & Saxe,                    Defendants moved for a “full Stay and
            P.A., and Claire Saady’s                     Abatement of this entire case pending
            Amended Motion for a Stay                    completion and/or Final Judgment in the
            and Abatement of Plaintiff’s                 federal lawsuit that form the basis of
            Amended Complaint 14                         [Vinca’s] Amended Complaint.” (Emphasis
                                                         added)

       Argument Made at Malpractice Action Hearing by Former Counsel Before Judge Huey

     Date         Argument by Former Counsel to Judge Huey in Malpractice Action
   02/26/19 Argument by Mr. Darken:
            “Our position is that under Florida law malpractice counts are not ripe until the
            underlying false claims act case is resolved . . . We say there’s not a settlement.
            There’s going to be a mini mediation of that in front of Magistrate Sansone on
            March 12th. Depending on what happens – either there will be a settlement
            recommended to Judge Moody which, you know, we may object to if we lose
            that. Or if Judge Moody finds there is no settlement the case will go back to the
            11th Circuit for a final round of briefing and a ruling.” (Feb. 26, 2019, Hrng
            Trans. pp 21-22) (Emphasis added)

                                                   Testimony15

  Deposition of Kevin J. Darken taken June 25, 2019 by Greg Brown [Exhibit 1]:

   Page Testimony
   15-17 Q:   On page 5, paragraph 3 [of the charging lien] begins, “By accepting the
              Court’s November 20, 2017 allocation ruling and then by agreeing the 20
              percent relator share award proposed by the Department of Justice, Relator
              Vinca settled his FCA relator share claim by January 2018. Accordingly, the
              contingency in the Vinca retention agreement occurred no later than January
              2018, long before Vinca’s termination of the Cohen firm, the Saady firm, and
              Darken on March 21, 2018.” Do you see that?
         A:   Yes.
         Q:   Is that language you drafted?
         A:   Yes.

  14
    See fn. 6.
  15
    Both of these depositions were taken by either Counsel Financial Services, LLC, or Kevin Darken in the Writ of
  Garnishment Action before Judge Nielsen that resulted in a Receiver being appointed for Barry A. Cohen, P.A.
  Undersigned counsel was barred from attending the depositions as Darken refused to testify in the presence of the
  undersigned.

                                                         12
Case 8:11-cv-00176-JSM-AEP Document 263 Filed 10/04/19 Page 13 of 18 PageID 4365



   Page   Testimony
          Q:    Was it a truthful statement?
          A:    It’s a litigation position. It’s the position that we took. It is the position that
                is contested by Vinca and McDonnell [sic]. It’s an open question. I cited
          the   cases that are cited here. There are other Florida cases, and this is a question
                of Florida law that indicate that the contingency doesn’t occur until the client
                is actually paid, which obviously did not happen in this case before we were
                fired in March of 2018. So this was our litigation position. I believe it is
                supportable by the case law that we pled. On the other hand, it is certainly
                an uncertain question of law. It has not been ruled on by the district court.
          Q:    Did you believe it to be legally and factually accurate at the time you made
                this statement and filed it in the charging lien as of May 15, 2018?
          A:    I believe it was a claim that I could make reasonably based on the facts and
                the law.
          Q:    Is there anything that’s happened in the time since May 15, of 2018 that
                would cause you to retract the statements made here?
          A:    I wouldn’t retract them. You know, I’ve seen Vinca’s counsel filed two
                responses to this charging lien, however they are titled. And, you know,
                and I’ve done my own research as well, and so I’m aware of a significant
                number of Florida cases that say the contingency does not occur until
                the client’s paid. On the other hand, you know, we have the cases that we
                cited.
                (Emphasis added)

   24 -   Q:     What was the purpose of you sending that email?
    25    A:     . . . I had real concerns about whether or not Judge Moody’s allocation was
                 a final order. And although we argued that it was, the government argued
                 that it was not and as well as two of the appealing relators argued it was not.
                 And I, in my own mind, thought probably it wasn’t because Judge
                 Moody, the final order, according to the case law, is supposed to be
                 where the district court doesn’t have to do anything more. But Judge –
                 the Relators 3, 4, 5 and 6 could not be paid even If Judge Moody’s allocation
                 order was upheld on appeal because they had not negotiated a relator share
                 agreement with the government and Judge Moody had not done a relator
                 share award determination. So I thought there was a very high risk of the
                 Court of Appeals sending it back, then having Judge Moody to, at the least,
                 do the relator share awards for 3, 4, 5, and 6 and then having it re-appealed.
                 (Emphasis added)

    39    Q:     Didn’t you also need Barry Cohen to sign the addendum?
          A:     Well, to get this deal, yes. On the other hand, I could’ve taken Jennifer
                 Sweeney myself, and Jennifer Sweeney was not going anywhere else. I’ve
                 represented her for seven years. She wasn’t going to some lawyer that
                 Counsel picked out, and then I would have had the contingency, and
                 Counsel would be – I would be battling Counsel for, you know, what is
                 their quantum meruit. So you know –

                                                 13
Case 8:11-cv-00176-JSM-AEP Document 263 Filed 10/04/19 Page 14 of 18 PageID 4366



       Page    Testimony
               Q:    And that is assuming that the contingency hadn’t already occurred; correct?
               A:    Correct.
                     (Emphasis added)

  Deposition of Joseph Kasouf 16 taken July 19, 2019 by Kevin Darken [Exhibit 2]:

       Page    Testimony
        64     Q.    What’s your recollection of what you said and I said at the June 16
                     [2018] meeting?

               *      *      *       *        *       *        *       *       *

               A.     My recollection of your comments was that this was basically a zero value
                      case and has no value, because I would ask you what’s the value fee
                      procedural status, that’s what we have done for years. The procedural status
                      was that it was on appeal because of the first to file issue, the six relators,
                      and this could be a zero case and that’s pretty much it.

       133     Cross-Examination by Greg Brown

               Q:     Did Mr. Darken indicate to you during your meeting in June [of 2018] that
                      he had a belief that the contingency under the original client to Cohen
                      retention agreement had already occurred?
               A:     No
              Based upon the foregoing, Former Counsel have acknowledged that the contingent

  event cannot be deemed to have occurred prior to Former Counsel’s discharge in this matter.

  When beneficial to their claims, Former Counsel themselves acknowledge this in their

  pleadings and testimony and, as such, Former Counsel should be estopped from otherwise

  arguing that the contingent event occurred prior to the termination of Former Counsel. See

  New Hampshire v. Maine, 532 U.S. 742, 749 (2001). “The doctrine of judicial estoppel prevents

  a party from asserting a claim in a legal proceeding that is inconsistent with a claim taken by that

  party in a previous proceeding.” Id. (citing 18 Moore's Federal Practice § 134.30, p. 134–62 (3d




  16
    Mr. Kasouf is in-house counsel for Counsel Financial Services who would frequently discuss cases with Kevin
  Darken and Domenic Massari.

                                                       14
Case 8:11-cv-00176-JSM-AEP Document 263 Filed 10/04/19 Page 15 of 18 PageID 4367



  ed. 2000). In two separate actions, Former Counsel has asserted that the contingent event did not

  occur prior to termination, to wit:

           1. In the Malpractice Action, Former Counsel maintained from the outset that the Federal

               qui tam case was not concluded and, as such, the Malpractice Action must be stayed

               and/or abated; and

           2. In the Writ of Garnishment Action, Former Counsel maintained from inception that the

               contingent event did not occur prior to termination, as to do so would preclude Kevin

               Darken from entitlement in collecting any attorney’s fees.17

           Now, Former Counsel hopes to again change course and assert in the matter sui juris that

  the contingent event did occur, purely because this position is in their best interest at this time (and

  apparently overlooking Former Counsel’s own unequivocal denial that the contingent event had

  occurred prior to termination, as evidenced by the depositions of Darken and Kasouf).

           Because all parties have repeatedly acknowledged that the contingent event did not

  occur prior to Former Counsel’s termination, the appropriate inquiry for this Court going

  forward on the issue of whether Former Counsel is entitled to a portion of Vinca’s award must

  lie in quantum meruit.18 This requires the Court to conduct an evidentiary hearing wherein

  Former Counsel will be provided the opportunity to present evidence in support of their claim,

  and current counsel will have the opportunity to rebut that evidence. This inquiry cannot, as



  17
     Co-Relator Sweeney never signed a new representation agreement with Darken as required by Florida Bar Rule 4-
  1.5(f)(2), and the “addendum” to the Cohen, Jayson and Foster contract which Darken sponsors as his sole basis for
  entitlement to fees was actually signed long after Vinca terminated Former Counsel and hired the undersigned, and
  thus, after the putative contingent event. Curiously, neither Co-Relator Sweeney or Vinca ever signed a subsequent
  representation agreement with the Barry A. Cohen P.A. law firm (both relators actually hired the firm of Cohen, Jayson
  & Foster, P.A.). At no time was Vinca (or Sweeney) properly advised of client rights upon the disintegration of that
  firm, the firm they contracted with, also in violation of the Rule. Id. Neither relator ever signed a representation
  agreement with Kevin Darken, P.A., at any time.
  18
     As stated throughout this memorandum, Former Counsel did not make a claim for quantum meruit in the original
  filing of its Charging Lien. [DE 167] To-date, no such claim has been made.

                                                           15
Case 8:11-cv-00176-JSM-AEP Document 263 Filed 10/04/19 Page 16 of 18 PageID 4368



  a matter of law, be limited to looking forward from Judge Moody’s November 20, 2017

  Allocation Order as a quantum meruit inquiry requires the Court to evaluate the “totality of

  the circumstances surrounding the professional relationship.” Rosenberg v. Levin, 409 So. 2d

  1016, 1022 (Fla. 1982). This necessarily entails a review of much more than just the amount

  of time or hours spent representing Vinca. See Searcy, Denney, Scarola, Barnhart & Shipley,

  P.A. v. Poletz, 652 So.2d 366, 368-369 (Fla. 1995). The Poletz Court held that:

                   Application of the factors set forth in Rule Regulating the Florida
                   Bar 4–1.5(b), may provide a good starting point. However, because
                   the factors relevant to the determination of the reasonable value of
                   services rendered will vary from case to case, the court is not limited
                   to consideration of the Rowe factors. The court must consider any
                   other factors surrounding the professional relationship that would
                   assist the court in fashioning an award that is fair to both the attorney
                   and client. For example, the fee agreement itself, the reason the
                   attorney was discharged, actions taken by the attorney or client
                   before or after discharge, and the benefit actually conferred on the
                   client may be relevant to that determination. The determination as
                   to which factors are relevant in a given case, the weight to be given
                   each factor and the ultimate determination as to the amount to be
                   awarded are matters within the sound discretion of the trial court.

  This necessarily entails a review of the entire relationship between Former Counsel and Vinca.

  VI.     The following procedural guide would assist the Court and all parties in resolving
          Former Counsel’s Charging Lien.

          First and foremost, the mere filing of a “Charging Lien” does not frame the issues

  before this Court. As such, Former Counsel must first file a pleading asserting their claim(s)

  as well as the basis for said claim(s) in order to frame the issues. See Fed. R. Civ. P. 2 and 3;

  Local Rule 3.01(a) requiring that, “[i]n a motion or other application for an order, the movant

  shall include a concise statement of the precise relief requested, a statement of the basis for

  the request, and a memorandum of legal authority in support of the request.” 19


  19
    Former Counsel’s Notice of Lien does not identify any relief sought and, as such, it would be improper for this
  Court to award any relief absent the appropriate motion and/or pleading and subsequent hearing.

                                                         16
Case 8:11-cv-00176-JSM-AEP Document 263 Filed 10/04/19 Page 17 of 18 PageID 4369



         Second, and logically flowing from the filing of a pleading, Vinca would be entitled to

  file affirmative defenses to Former Counsel’s claim of lien. See Fed. R. Civ. P. 8 and Local

  Rule 3.01(b).

         Third, limited discovery should be permitted on the issues set forth in Former Counsel’s

  claim and Vinca’s affirmative defenses as asserted above. This discovery will necessarily

  include discovery into the factors set forth in Rosenberg relating to the “totality of the

  circumstances surrounding the professional relationship.” Rosenberg, 409 So. 2d at 1022.

         Finally, upon completion of this limited discovery, the Court should conduct an

  evidentiary hearing and issue a written order setting forth its report and recommendation

  pursuant to Fed. R. Civ. P. 72.

  V.     Conclusion.

         This Court should consider the actions of Former Counsel following the December

  2016 settlement between the DOJ and Shire in determining what amount, if any, Former

  Counsel should receive pursuant to their Charging Lien.         The Court must conduct an

  evidentiary hearing related to Former Counsel’s attorneys’ fee award, if any, under a theory of

  quantum meruit and, in order to conduct this evidentiary hearing, Former Counsel must frame

  the issues before the Court and limited discovery must be completed.

         RESPECTFULLY SUBMITTED,

                                             /s/ Noel P. McDonell
                                             Noel P. McDonell, Esquire
                                             Fla Bar No. 0899232
                                             Bryen N. Hill, Esquire
                                             Fla. Bar No.: 0095993
                                             MACFARLANE FERGUSON & MCMULLEN
                                             Post Office Box 1531, Tampa, Florida 33601
                                             Telephone: (813) 273-4200
                                             Facsimile: (813) 273-4396
                                             Attorneys for Relator Brian Vinca

                                                17
Case 8:11-cv-00176-JSM-AEP Document 263 Filed 10/04/19 Page 18 of 18 PageID 4370



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

  on this 4th day of October, 2019, via the U.S. District Court, Middle District Court of Florida’s

  CM/ECF Portal to the following:

   Christopher P. Tuite                                Lacy R. Harwell, Jr.
   US Attorney's Office - FLM                          US Attorney's Office - FLM
   400 N Tampa St., Suite 3200                         400 N Tampa St., Suite 3200
   Tampa, FL 33602-4798                                Tampa, FL 33602-4798

   Richard S. Nicholson                                Sean P. Keefe
   U.S. Department of Justice, Civil Division          US Attorney's Office - FLM
   Ben Franklin Station, P.O. Box 261                  400 N Tampa St., Suite 3200
   Washington, DC 20044                                Tampa, FL 33602-4798

   Barry A. Cohen                                      Kevin J. Darken
   The Barry A. Cohen Legal Team                       The Barry A. Cohen Legal Team
   201 E Kennedy Blvd Ste 1950                         201 E Kennedy Blvd Ste 1950
   Tampa, FL 33602-5865                                Tampa, FL 33602-5865

   Michael C. Addison                                  Germain Law Group, PA
   Addison Law Office, P.A.                            Suite K
   1304 Alicia Ave                                     3412 W Bay to Bay Blvd
   Tampa, FL 33604-6406                                Tampa, FL 33629

   Ray M. Thompson                                     Trevor W. Howell
   H Brody, PA                                         Howell Law Firm
   3712 S Lockwood Ridge Rd                            701 Broadway Ste 401, Box 17
   Sarasota, FL 34239                                  Nashville, TN 37203

   Silvija A. Strikis                                  Victor Stephen Cohen
   Kellogg Hansen Todd Figel & Frederick, PLLC         Bajo Cuva Cohen Turkel, PA
   1615 M St NW Ste 400                                100 N Tampa St Ste 1900
   Washington, DC 20036-3215                           Tampa, FL 33602-5853

   Jason Kyle Whittemore                               Jonathan K. Tycko
   Wagner, Vaughan & McLaughlin, PA                    Tycko & Zavareel, LLP
   601 Bayshore Blvd., Suite 910                       1828 L Street N.W., Suite 1000
   Tampa, FL 33606                                     Washington, DC 20036

                                                /s/ Noel P. McDonell
                                                Attorney



                                                  18
